Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Barnabas Fekete on September 7, 2022.

The following changes are made to the claims filed September 1, 2022.  The claims have been amended as follows:

1. A folded surgical gown having an exposed interior surface comprising:
a body portion having a back panel and a front panel, each having an interior surface and an exterior surface and each having a bottom edge along a lower section and a collar portion along an upper section with sleeves attached to the front panel;
the back panel having an opening therein defined by two side edges, where the side edges are folded longitudinally toward a longitudinal central axis of the gown with a second fold folded partially back out upon itself, the sleeves are crossed over one another on the opposite side of the longitudinal folds;
the bottom edge of the gown is folded upward approximately in half toward the collar portion so that an edge of the collar portion is still visible or at least partially visible, the bottom edge just below or flush with [[an]]the edge of the collar portion, and perpendicular to the longitudinal central axis, covering the folded sleeves;
the gown is folded twice more in the same direction upward toward the collar portion approximately in half each time;
outside edges of the gown are folded approximately in half toward the longitudinal central axis and toward each other such that the outside edges are adjacent one another; and
the gown is folded in half again along the longitudinal central axis to result in a final folded gown having only interior surfaces of the gown exposed, wherein a portion of [[the]]an interior surface of the collar portion is exposed in the final folded configuration.

15. The method of claim 14, wherein the belt further includes a tab or insert that is also used as a fold guide, folding the bottom edge up toward the collar portion along a position just at or below a lower edge of the tab.

19. A folded surgical gown having an exposed interior surface comprising:
a body portion having a back panel and a front panel, each having an interior surface and an exterior surface and each having a bottom edge along a lower section and a collar portion along an upper section with sleeves attached to the front panel;
the back panel having an opening therein defined by two side edges, where the side edges are folded longitudinally toward a longitudinal central axis of the gown with a second fold folded partially back out upon itself, the sleeves are crossed over one another on the opposite side of the longitudinal folds;
the bottom edge of the gown is folded upward approximately in half toward the collar portion and perpendicular to the longitudinal central axis, covering the folded sleeves and stopping just short of the bottom edge of the collar portion so that the bottom edge is just below of or flush with an edge of the collar portion;
the gown is folded approximately in half a second time in the same direction upward toward the collar portion so that the collar portion is exposed;
the gown is folded approximately in half a third time;
[[the]] outside edges of the gown are folded approximately in half toward the longitudinal central axis and toward each other such that the outside edges are adjacent one another; and
the gown is folded in half again along the longitudinal central axis to result in a final folded gown having only interior surfaces of the gown exposed, wherein a portion of [[the]]an interior surface of the collar portion is exposed in the final folded configuration.

	Rejoinder
Claims 1, 3-9, and 11-19 are allowable.  Claims 12-18, previously withdrawn from consideration as a result of a restriction requirement, now require all the limitations of an allowable claim.  Claims 1, 15, and 19 have been amended above.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Groups I and II, as set forth in the Office action mailed on May 10, 2021, is hereby withdrawn and claims 12-18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131 -32 (CCPA 1971). See also MPEP § 804.01.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732